DETAILED ACTION
The present Application is Continuation of U.S. Application No. 14/128,739, now U.S. Patent No. 10,750,771.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim does not recite any steps to accomplish the manufacture of a food composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the recitation “the amino acid content consists of leucine, isoleucine, valine, threonine and lysine” renders the claim indefinite.  It is unclear if Applicants intend to limit the amino acid content of the entire food supplement or just a component to only leucine, isoleucine, valine, threonine and lysine or just an amino acid component.  If Applicants intend to limit amino acid content of the entire food supplement but allow for additional components other than amino acids, the Examiner suggest amending the claim to recite “the amino acid content of the food supplement consists of leucine, isoleucine, valine, threonine and lysine.”  
Regarding claim 10, the recitation “Use of the food supplement according to claim 1 for the manufacture of a food composition comprising the food supplement” renders the claim indefinite because it is not clear what steps are required for using the food supplement to manufacture a food product.
Regarding claim 13, the recitation “A method of reducing the postprandial glucose level in a subject . . .and the method comprises the step of administering a dos of the food supplement according to claim 1, or a serving of the food composition according to claim 11 to the subject between 45 minutes before and 30 minutes after the subject consumes a meal” renders the claim indefinite.  It is not clear what dosage the food supplement would be effective.  Moreover, it is not clear what percentage of the food supplement dose must be amino acids.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Björk et al. (WO 2007/084059) in view of Anderson ("Chromium and insulin resistance” – Nutrition Research Reviews (2003), 16, 267-275).
Regarding claims 1-6, 13 and 14, Björk et al. disclose a food composition comprising an amino acid component, wherein the amino acid component consists of leucine, isoleucine, valine, threonine and lysine (Abstract, page 7/L1-5, 28-35, page 8/Table 1).  Björk et al. disclose the amino acids in a ratio of leucine, isoleucine, valine, threonine and lysine in a ratio of 2.0-2.5:1:1:1.2-2.1:1.2-1.4 or 25-35% leucine, 10-20% isoleucine, 10-20% valine, 17-27% threonine and 13-23% lysine (page 14-15/Table 5).  Björk et al. disclose wherein the amino acid component may comprise protein, peptides or amino acids or a mixture there of as well as synthetic amino variants thereof (page 14/L15-17).
Björk et al. disclose the combination of  leucine, isoleucine, valine, threonine and lysine in the blood are crucial for protein induced insulin secretion (page 13/L11-16).  Björk et al. disclose that food compositions comprising the amino acid additive are important in management of conditions associated with deficient insulin secretion including diabetes type 2 and impaired glucose tolerance (page 5/L9-14).  Bjork et al. disclose administering the supplement as part of a water-based drink to men and women on 5 different occasions, as a meal, with at least 1 week between each test (see subjects and study design, page 8/L18-23).  
Björk et al. is silent with respect to chromium.
Anderson teaches that Chromium (Cr) is known to increase insulin sensitivity and improve the symptoms of insulin resistance including glucose intolerance, hyperinsulinaemia, increased LDL-cholesterol, elevated total cholesterol, increased fat mass and decreased lean body mass (page 267/Introduction).  Anderson teaches that the National Academy of Sciences proposes normal intake of Cr should by 20 µg per day from women and 30 µg a day for me (p.267-268/Introduction).  Anderson teaches trivalent Cr is considered one of the least toxic nutrients and a lack of toxicity of chromium picolinate and chromium chloride in rats at more than 2000 times the upper limit of the estimated safe and adequate daily dietary intake for human consumers (p. 273/Safety of chromium).   
In addition, Anderson teaches subjects with diabetes or glucose intolerance may require 400 to 600 µg Cr daily (page 268/Chromium supplementation and insulin sensitivity in human subjects).  
 Björk et al. and Anderson are combinable because they are concerned with the same field of endeavor, namely nutritional control of symptoms of insulin resistance.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included chromium, including chromium picolinate or chromium chloride, in the food composition of Björk et al., because it is “prima facie obvious to combine two compositions each of which is taught by the prior at to be useful for the same purpose, in order to forma  third composition to be used for the very same purpose" (see MPEP §2144.06).  
One of ordinary skill in the art would have determined the appropriate amount of Cr depending on the dosage.  
Regarding claim 7, modified Björk et al. disclose all of the claim limitations as set forth above.  Björk et al. also disclose wherein the composition may comprise other components including minerals.  Given  Björk et al. disclose minerals generally, it would have been obvious to one of ordinary skill in the art to have included any mineral or combination thereof, including magnesium and/or calcium, and arrive at the present invention.
Regarding claim 8, Björk et al. disclose all of the claim limitations as set forth above.  Björk et al. also disclose wherein the composition may comprise other components including essential vitamins.  Given  Björk et al. disclose essential vitamins, it would have been obvious to one of ordinary skill in the art to have included any essential vitamin or combination thereof, including vitamin C, and arrive at the present invention.
Regarding claim 9, modified Björk et al. disclose all of the claim limitations as set forth above.  Björk et al. also disclose wherein the food composition may further comprise at least one probiotic bacteria (page 15/L1-6).      
Regarding claim 11, modified Björk et al. disclose all of the claim limitations as set forth above.  Björk et al. disclose food compositions comprising the amino acid additive (Abstract, page 15/L26-30).  Björk et al. disclose a powdered food product that is reconstituted in water by the consumer before use (page 15/L28-30,).
Regarding claim 12, modified Björk et al. disclose all of the claim limitations as set forth above.  Björk et al. disclose the amino acids in a ratio of leucine, isoleucine, valine, threonine and lysine in a ratio of 2.0-2.5:1:1:1.2-2.1:1.2-1.4 or 25-35% leucine, 10-20% isoleucine, 10-20% valine, 17-27% threonine and 13-23% lysine (page 14-15/Table 5).  
One of ordinary skill in the art would have determined the appropriate amount of Cr depending on the dosage.  For a dose given once a day, the skilled artisan would have reasonably included 10 to 70 ug Cr to obtain the desired insulin response.
While Björk et al. is silent with the sum content of amino acids per dose of the food supplement, given Björk et al. disclose the percentages of each amino acid in the food supplement, the person of ordinary skill in the art would have been able to make the dose any size and administer accordingly.

Claims 1, 2, 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (2010/0003368).
Regarding claims 1, 2, 4 and 9, Kerr et al. disclose a probiotic supplement comprising a probiotic component, a cocoa butter component, a sweetener component, minerals and actives (Abstract, [0030]-[0057],[0075],[0076]).  Kerr et al. disclose wherein the actives can include leucine, isoleucine, valine, threonine, lysine and the minerals can include chromium nicotinate, chromium picolinate, calcium and magnesium ([0075], [0076]).  Therefore, it would have been obvious to one of ordinary skill in the art to have selected any combination of minerals and actives to arrive at the claimed combination.  
Given Kerr et al. disclose wherein the probiotic supplement may comprise any of a list of amino acids including those presently claimed, absence evidence to the contrary, it would have been obvious to one of ordinary skill in the art to have selected any combination of amino acids in any ratio, including wherein the amino acid component consists of leucine, isoleucine, valine threonine and lysine in the claimed ratios.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759